Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 12-15, 18-36, 38-41, and 44-55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fraughton et al. (US Patent. 5,153,836, hereinafter “Fraughton”).

Claim 1: Fraughton teaches A method of automatically communicating air-traffic advisory messages, the method comprising: 
based at least on (i) a presence of at least one first aircraft of a plurality of aircraft in a monitored airspace, the at least one first aircraft configured for (“Fraughton”, Fig. 2, column 12, lines 3-18, a primary aircraft 30 is represented at the center of a sphere 36 (e.g., monitored airspace), radio frequency signal broadcast from the primary aircraft 30), and (ii) a presence of at least one second aircraft of the plurality of aircraft in the monitored airspace, the at least one second aircraft configured for communicating on a second communications frequency, different from the first communications frequency (“Fraughton”, Fig. 2, column 12, lines 3-18, presence of second aircraft 32, and column 11, lines 3-14, the radio frequency signal from each of the aircraft is transmitted, and received), automatically communicating at least one air-traffic advisory message, the automatically communicating the at least one air-traffic advisory message comprising one or more of: 
(i) on the first communications frequency, automatically communicating to the at least one first aircraft a message comprising an alert regarding the at least one second aircraft in the monitored airspace; and (ii) on the second communications frequency, automatically communicating to the at least one second aircraft a message comprising an alert regarding the at least one first aircraft in the monitored airspace (“Fraughton”, Fig. 1B and Fig. 2, column 11, lines 24-52, and column 12, lines 3-18, based on the radio signals from each aircraft, the position of each aircraft maybe determined, thus collision alert may be received).Claim 2: Fraughton teaches the method of claim 1, further comprising: 
receiving, with at least one monitoring processor, real-time aircraft traffic data for the plurality of aircraft in the monitored airspace (“Fraughton”, Fig. column 11, lines 24-52, describes receiving position and identification of the aircrafts based radio frequency in read-time); 
based on at least the real-time aircraft traffic data, determining with the at least one monitoring processor the presence of the at least one first aircraft of the plurality of aircraft configured for communicating on the first communications frequency; and based on at least the real-time aircraft traffic data, determining with the at least one monitoring processor the presence of the at least one second aircraft of the plurality of aircraft configured for communicating on the second communications frequency (“Fraughton”, Fig. 2, column 12, lines 3-18, and column 11, lines 3-14, the radio frequency signal from each of the aircraft is transmitted, and received).Claim 3: Fraughton teaches the method of claim 1, further comprising: receiving a communication of the presence of the at least one first aircraft and of the presence of the at least one second aircraft (“Fraughton”, Fig. 2, column 12, lines 3-18, communication of aircraft 30 and 32).Claim 4: Fraughton teaches the method of claim 3, wherein receiving the communication of the presence of the at least one first aircraft and of the presence of the at least one second aircraft comprises one or more of: (i) receiving a message from a cloud-based application; and (ii) receiving a message from an Aircraft Communications Addressing and Reporting System (ACARS) (“Fraughton”, column 2, lines 3-12, column 6, lines 40-55, e.g., TCAS).Claim 5: Fraughton teaches the method of claim 1, wherein the at least one first aircraft comprises an aircraft operating on Visual Flight Rules (VFR) in the monitored airspace (“Fraughton”, column 22, lines 32-40).Claim 6: Fraughton teaches the method of claim 1, wherein the at least one second aircraft comprises an aircraft operating on Instrument Flight Rules (IFR) in the monitored airspace (“Fraughton”, column 22, lines 32-40).Claim 7: Fraughton teaches the method of claim 1, wherein the automatically communicating the at least one air-traffic advisory message comprises both: 
(i) on the first communications frequency, automatically communicating to the at least one first aircraft a message comprising an alert regarding the at least one second aircraft in the monitored airspace; and (ii) on the second (“Fraughton”, Fig. 1B and Fig. 2, column 11, lines 24-52, and column 12, lines 3-18, based on the radio signals from each aircraft, the position of each aircraft maybe determined, thus collision alert may be received).Claim 8: Fraughton teaches the method of claim 1, comprising receiving, with at least one monitoring processor, real-time aircraft traffic data for the plurality of aircraft in the monitored airspace, wherein the real-time aircraft traffic data comprises at least one of: a call sign, a latitude and longitude, an altitude, a bearing and a speed, of at least one aircraft of the plurality of aircraft in the monitored airspace (“Fraughton”, Fig. 3, column 12, lines 29-42, e.g., latitude/longitude, altitude, etc.).Claim 9: Fraughton teaches the method of claim 8, wherein the real-time aircraft traffic data comprises data broadcast from the at least one aircraft of the plurality of aircraft in the monitored airspace (“Fraughton”, Fig. 2, column 12, lines 3-18, communication of aircraft 30 and 32).Claim 10: Fraughton teaches the method of claim 9, wherein the real-time (“Fraughton”, Fig. 2, Abstract, column 12, lines 3-18, broadcast aircraft data).Claim 12: Fraughton teaches the method of claim 1, comprising determining the presence of the at least one second aircraft, the determining comprising determining a presence of the at least one second aircraft on an Instrument Flight Rules (IFR) approach path in the monitored airspace  (“Fraughton”, column 22, lines 32-40).Claim 13: Fraughton teaches the method of claim 1, the automatically communicating the at least one air-traffic advisory message comprising one or more of: 
(i) on the first communications frequency, automatically communicating to the at least one first aircraft a message comprising an alert regarding the at least one second aircraft in the monitored airspace being an approaching Instrument Flight Rules (IFR) aircraft, wherein the at least one first aircraft comprises one or more aircraft operating on Visual Flight Rules (VFR) in the monitored airspace; and (ii) on the second communications frequency, automatically communicating to the at least one second aircraft a message comprising an alert regarding the at least one first aircraft in the monitored (“Fraughton”, column 22, lines 32-40 (e.g., aircraft operating on VFR and IFR), and column 11, lines 24-40 (e.g., alert message).Claim 14: Fraughton teaches the method of claim 1, wherein the monitored airspace comprises a non-towered airport (“Fraughton”, Fig. 2, column 12, lines 3-18, monitored airspace 36 comprises a non-towered airport).Claim 15: Fraughton teaches the method of claim 1, wherein the at least one second aircraft comprises one or more aircraft operating on Instrument Flight Rules (IFR) in the monitored airspace, in communication with Air Traffic Control (ATC) at a remote location, outside the monitored airspace (“Fraughton”, Fig. 2, column 12, lines 3-18 (e.g., monitored airspace 36 in communication with ATC 38 at a remote location), and column 22, lines 32-40 (e.g., aircraft operating on VFR and IFR).Claim 18: Fraughton teaches A method of automatically communicating with (“Fraughton”, Fig. 2, column 12, lines 3-18 ATC 38), the method comprising: 
based on a flight status of at least one aircraft operating under Instrument Flight Rules (IFR) in a monitored airspace, located remotely from the Air Traffic Control (ATC) location, automatically communicating a message for use of the remote Air Traffic Control (ATC) indicating the flight status of the at least one aircraft operating under Instrument Flight Rules (IFR) (“Fraughton”, column 22, lines 32-40 (e.g., aircraft operating on VFR and IFR), and Fig. 2, column 4, lines 37-43, and column 12, lines 3-18, e.g., ATC 38).Claim 19: Fraughton teaches the method of claim 18, further comprising: receiving, with at least one monitoring processor, real-time aircraft traffic data for a plurality of aircraft in the monitored airspace; and based on at least the real-time aircraft traffic data, determining a flight status of the at least one aircraft operating under Instrument Flight Rules (IFR) in the monitored airspace and being assigned to be controlled by the remotely located Air Traffic Control (ATC) location (“Fraughton”, column 22, lines 32-40 (e.g., aircraft operating on VFR and IFR), and Fig. 2, column 4, lines 37-43, and column 12, lines 3-18, e.g.,  ATC 38).Claim 20: Fraughton teaches the method of claim 18, comprising receiving a communication of the flight status of the at least one aircraft operating under Instrument Flight Rules (IFR) in the monitored airspace and being assigned to be controlled by the remotely located Air Traffic Control (ATC) location (“Fraughton”, column 22, lines 32-40 (e.g., aircraft operating on VFR and IFR), and Fig. 2, column 4, lines 37-43, and column 12, lines 3-18, e.g.,  ATC 38).Claim 21: Fraughton teaches the method of claim 20, wherein receiving the communication of the presence of the at least one aircraft operating under Instrument Flight Rules (IFR) in the monitored airspace (“Fraughton”, column 22, lines 32-40 (e.g., aircraft operating on VFR and IFR) comprises one or more of: (i) receiving a message from a cloud-based application; and (ii) receiving a message from an Aircraft Communications Addressing and Reporting System (ACARS) (“Fraughton”, column 2, lines 3-12, column 6, lines 40-55, e.g., TCAS).Claim 22: Fraughton teaches the method of claim 18, wherein the monitored airspace comprises a non-towered airport (“Fraughton”, Fig. 2, column 12, lines 3-18, monitored airspace 36 comprises a non-towered airport).Claim 23: Fraughton teaches the method of claim 18, wherein the flight status comprises at least one of: a landed status, a gone around status, a departed status, and an off-runway status (“Fraughton”, Abstract, column 6, lines 55-68, e.g., land, sea, air, space).Claim 24: Fraughton teaches the method of claim 18, comprising at least one of transmitting a satellite message and generating an automatic telecommunications message (“Fraughton”, Abstract, column 6, lines 55-68).Claim 25: Fraughton teaches the method of claim 18, wherein the automatically communicating comprises transmitting a message for use of at least one of Air Traffic approach control and Air Traffic departure control at the Air Traffic Control (ATC) location (“Fraughton”, column 5, lines 12-18, and Fig. 2, column 12, lines 3-18, e.g., ATC 38).Claim 26: Fraughton teaches the method of claim 18, wherein the automatically communicating comprises transmitting a message for use of a cloud-based application (“Fraughton”, Fig. 2, column 12, lines 3-18 (e.g., alert message can be transmit/receive from remotely ATC 38).

Claim 27: Claim 27 is directed to a system for implementing the method steps of claim 1. Therefore, claim 27 is rejected under similar rationale.

Claim 28: Claim 28 is directed to the system of claim 27 for implementing the method steps of claim 2. Therefore, claim 28 is rejected under similar rationale.

Claim 29: Claim 29 is directed to the system of claim 27 for implementing the method steps of claim 3. Therefore, claim 29 is rejected under similar rationale.

Claim 30: Claim 30 is directed to the system of claim 29 for implementing the method steps of claim 4. Therefore, claim 30 is rejected under similar rationale.

Claim 31: Claim 31 is directed to the system of claim 27 for implementing the method steps of claim 7. Therefore, claim 31 is rejected under similar rationale.

Claim 32: Claim 32 is directed to the system of claim 27 for implementing the method steps of claim 5. Therefore, claim 32 is rejected under similar rationale.

Claim 33: Claim 33 is directed to the system of claim 27 for implementing the method steps of claim 6. Therefore, claim 33 is rejected under similar rationale.

Claim 34: Claim 34 is directed to the system of claim 27 for implementing the method steps of claim 8. Therefore, claim 34 is rejected under similar rationale.

Claim 35: Claim 35 is directed to the system of claim 34 for implementing the method steps of claim 9. Therefore, claim 35 is rejected under similar rationale.

Claim 36: Claim 36 is directed to the system of claim 35 for implementing the method steps of claim 10. Therefore, claim 36 is rejected under similar rationale.


Claim 38: Claim 38 is directed to the system of claim 27 for implementing the method steps of claim 12. Therefore, claim 38 is rejected under similar rationale.

Claim 39: Claim 39 is directed to the system of claim 27 for implementing the method steps of claim 13. Therefore, claim 39 is rejected under similar rationale.

Claim 40: Claim 40 is directed to the system of claim 27 for implementing the method steps of claim 14. Therefore, claim 40 is rejected under similar rationale.

Claim 41: Claim 41 is directed to the system of claim 27 for implementing the method steps of claim 15. Therefore, claim 41 is rejected under similar rationale.

Claim 44: Claim 44 is directed to a system for implementing the method steps of claim 18. Therefore, claim 44 is rejected under similar rationale.

Claim 45: Claim 45 is directed to the system of claim 44 for implementing the method steps of claim 19. Therefore, claim 45 is rejected under similar rationale.

Claim 46: Claim 46 is directed to the system of claim 44 for implementing the method steps of claim 20. Therefore, claim 46 is rejected under similar rationale.

Claim 47: Claim 47 is directed to the system of claim 46 for implementing the method steps of claim 21. Therefore, claim 47 is rejected under similar rationale.

Claim 48: Claim 48 is directed to the system of claim 44 for implementing the method steps of claim 25. Therefore, claim 48 is rejected under similar rationale.

Claim 49: Claim 49 is directed to the system of claim 44 for implementing the method steps of claim 22. Therefore, claim 49 is rejected under similar rationale.

Claim 50: Claim 50 is directed to the system of claim 44 for implementing the method steps of claim 23. Therefore, claim 50 is rejected under similar rationale.

Claim 51: Claim 51 is directed to the system of claim 44 for implementing the method steps of claims 24 and 25. Therefore, claim 51 is rejected under similar rationale.

Claim 52: Claim 52 is directed to the system of claim 51 for implementing the method steps of claim 25. Therefore, claim 52 is rejected under similar rationale.

Claim 53: Claim 53 is directed to the system of claim 51 for implementing the method steps of claim 26. Therefore, claim 53 is rejected under similar rationale.

Claim 54: Claim 54 is directed to a non-transitory computer-readable medium for implementing the method steps of claim 1. Therefore, claim 54 is rejected under similar rationale.

Claim 55: Claim 55 is directed to a non-transitory computer-readable medium for implementing the method steps of claim 18. Therefore, claim 55 is rejected under similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 11 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Fraughton in view of Sterling et al. (US Pub 2019/0137997 A1, hereinafter “Sterling”).

Claim 11: Fraughton teaches the method of claim 1, comprising determining the presence of the at least one first aircraft operating on Visual Flight Rules (VFR) (“Fraughton”, column 22, lines 32-40 (e.g., aircraft operating on VFR and IFR). However, Fraughton does not explicitly teach the following feature, taught by who teaches determining a presence of a greater number of (“Sterling”, [0052]).
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention given the teachings of Fraughton and Sterling that provide a method for collision alerting and avoidance with Sterling additionally included determining a presence of a greater number of the at least one first aircraft in the monitored airspace than a predetermined traffic threshold. One would therefore be motivated to combine these teachings as in doing so would provide efficiently, and safely coordinate air traffic control as suggested by Sterling [0051].
Claim 37: Claim 37 is directed to the system of claim 27 for implementing the method steps of claim 11. Therefore, claim 37 is rejected under similar rationale.
Claims 16, 17, 42, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Fraughton in view of Oey et al. (US Pub 2002/0063653 A1, hereinafter “Oey”).

Claim 16: Fraughton teaches the method of claim 1, however, Fraughton does not explicitly teach the following feature, taught by Oey, who teaches the (“Oey”, [0014], [0042], [0053]).
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention given the teachings of Fraughton and Oey that provide a method for collision alerting and avoidance with Oey additionally included utilizing transmit power based on detecting range of the aircraft. One would therefore be motivated to combine these teachings as in doing so would thereby improving the efficiency of communication between ATC and the aircraft and between aircraft. Thus more aircraft may be safely operate in crowded airspace as suggest by Oey [0071].Claim 17: Fraughton and Oey teach the method of claim 16, wherein the air traffic frequency that is assigned for the use of aircraft communications at a remote location comprises a Common Traffic Advisory Frequency (CTAF) (“Fraughton”, column 2, lines 3-12, column 6, lines 40-55, e.g., TCAS).
Claim 42: Claim 42 is directed to the system of claim 27 for implementing the method steps of claim 16. Therefore, claim 42 is rejected under similar rationale.17

Claim 43: Claim 43 is directed to the system of claim 42 for implementing the method steps of claim 17. Therefore, claim 43 is rejected under similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG H NGUYEN whose telephone number is (571)270-1300.  The examiner can normally be reached on M-F 9:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHUONG H NGUYEN/          Primary Examiner, Art Unit 2142